UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7378



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


WAYNE P. THOMAS, a/k/a Eugene Gregory,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
91-212-S, CA-96-2587-S)


Submitted:   December 9, 1997             Decided:   January 6, 1998


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne P. Thomas, Appellant Pro Se. Stephen S. Zimmermann, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Thomas, Nos. CR-91-212-S; CA-96-2587-S (D.
Md. Aug. 22, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2